Exhibit 10.23

PLAINS EXPLORATION & PRODUCTION COMPANY

DIRECTOR’S DEFERRAL ELECTION FORM

EFFECTIVE YEAR         

 

Director’s Name  

 

   Social Security #  

 

I hereby elect to defer all Restricted Stock Awards to which I may become
entitled for my services in              as a member of the board of directors
(the “Board”) of Plains Exploration & Production Company (the “Company”).

In lieu of payment or transfer to me of Restricted Stock Awards, an equivalent
number of Restricted Stock Units will be credited to an account for me. The
Restricted Stock Units credited to my account will become fully vested and
non-forfeitable upon my completion of the earlier of (i) one full year of
service as a member of the Board commencing on the date of grant or (ii) the
next annual meeting of the Company’s stockholders. I will forfeit all rights to
any unvested Restricted Stock Units should I leave or be removed from the Board
for any reason prior to vesting. All vested Restricted Stock Units in my
Restricted Stock Unit Account will be distributed to me in the form of Company
common stock as soon as administratively feasible (but no later than 60 days)
after the date of my complete separation from service as a member of the Board.

I acknowledge that I have received sufficient information to make an informed
election and that I have had answered to my satisfaction any questions that I
may have had. I further understand that my choice to defer compensation involves
both a financial and tax risk and that neither the Company, nor any of its
employees, is providing any assurances of returns, preservation of principle, or
specific tax treatment on any amounts deferred.

This election does not limit in any way the right of the Company or its
Stockholders to terminate my board service in accordance with the Articles and
Bylaws of the Company. The Company retains the right to amend or terminate this
agreement in whole or in part at any time, but no such amendment or termination
shall affect my rights to, or the distribution of, amounts deferred as of the
date of such amendment or termination.

 

DIRECTOR  

 

  Date: December 31,            PLAINS EXPLORATION & PRODUCTION COMPANY By:  

 

  Date: December 31,           